OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice by this court on March 29, 1961 under the name of Almerindo Enrico Minieri. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Referee to whom the issues were referred for hearing and report, and the respondent submits an affidavit in opposition to the motion, requesting that the report not be confirmed and that it be “dismissed”.
The Referee sustained 15 charges of misconduct including nine allegations of conversion of clients’ funds totaling in excess of $42,000, as well as allegations of failing to *366maintain a separate escrow account; failing to respond to the inquiries of his clients and misrepresenting and deceiving his clients; issuing checks which were returned for insufficient funds and issuing checks on an account which he knew was closed; neglecting a legal matter entrusted to him; and failing to co-operate with the Grievance Committee in its investigation of the afore-mentioned complaints of professional misconduct.
After reviewing all of the evidence, we are in full agreement with the findings of the Referee. Accordingly, petitioner’s motion to confirm the Referee’s report is granted.
The respondent is adjudged guilty of serious professional misconduct and should be, and he hereby is, disbarred from the further practice of law, and his name is ordered removed from the roll of attorneys and counselors at law effective forthwith.
Mollen, P. J., Hopkins, Damiani, Titone and Lazer, JJ., concur.